Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of The Brainy Brands Company, Inc. (the “Company”) on Form 10-K for the year December 31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, John Benfield, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the SecuritiesExchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:April 15, 2011 By: /s/ John Benfield John Benfield Chief Executive Officer (principal executive officer and principal financial officer)
